          Case 1:19-cv-06483-RA-KNF Document 90 Filed 03/26/21 Page 1 of 2


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 J. DEAL PARTNERSHIP I, L.P., et al.,                              DATE FILED: 3-26-21

                             Plaintiffs,
                                                                      19-CV-6483 (RA)
                        v.
                                                                          ORDER
 TEEKAY OFFSHORE PARTNERS, L.P., et
 al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       No later than noon on Monday, March 29, 2021, the parties shall submit letters advising the Court

of the following:

   1. Whether there are cases in which courts have dismissed a cause of action for tortious

       interference pursuant to the economic interest defense on a motion to dismiss.

   2. Whether there are cases that either interpret § 1(12) of the Marshalls Island Limited Partnership

       Act in a similar context or otherwise lend support to Plaintiffs’ contention that a limited

       partnership is bound by its own limited partnership agreement even when it is not a signatory to

       the agreement.

   3. Whether there are cases holding that an organization’s SEC filings, such as an Annual Report

       or an Information Statement, may establish contractual fiduciary duties when those same

       contractual fiduciary duties have been expressly disclaimed.

SO ORDERED.
         Case 1:19-cv-06483-RA-KNF Document 90 Filed 03/26/21 Page 2 of 2



Dated:   March 26, 2021
         New York, New York

                                      RONNIE ABRAMS
                                      United States District Judge




                                        2
